Fourth Court of Appeals
                                       San Antonio, Texas
                                             November 4, 2014

                                           No. 04-14-00673-CV

                                 IN RE John P. CLEMENT IV, M.D.
                              and South Texas Radiology Imaging Centers

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       Relators filed this petition for writ of mandamus on September 25, 2014. On October 31,
2104, relators advised that the issues raised by the mandamus petition have become moot, and
requested that the proceeding be dismissed.

     The parties’ request is GRANTED. This original mandamus proceeding is DISMISSED
AS MOOT. The temporary stay previously ordered by this court is LIFTED.

           It is so ORDERED on November 4th, 2014.


                                                                    _____________________________
                                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court



1
 This proceeding arises out of Cause No. 2014-CI-11620, styled In re Walton Albert Rutledge, pending in the 37th
Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.